Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 16/705606 filed on December 6, 2016. Claims 1-20 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298).
Regarding claim 1, Madabhushi teaches a system comprising:
a memory device [solid state drive (SSD) 104 on FIG. 1]; and
a processing device [NVM controller 108 on FIG. 1], operatively coupled to the memory device, to perform operations comprising:
receiving one or more parameters [first set of logical address and SLC type; ¶0030] indicative of a request to segment the memory device into a plurality of partitions for use by a host system [the host device 202 may configure the first portion ; and
responsive to receiving the one or more parameters indicative of the request to segment the memory device into the plurality of partitions, configuring a first partition of the plurality of partitions with one or more configuration settings based on the one or more parameters; wherein configuring the first partition comprises: 
determining a memory type from a plurality of memory types [the host device 202 may partition the NVM array 206 into multiple data storage tiers (also referred to as NAND block storage tiers); wherein such multiple data storage tiers may use different types of data storage configurations; and wherein for example, and as described in detail herein, the different types of data storage configurations may include a single-level cell (SLC) type, a multilevel cell (MLC) type, a triple-level cell (TLC) type, and/or a quad-level cell (QLC) type; ¶0029] based on the one or more parameters [receiving information from a host device for partitioning the NVM device into multiple data storage tiers (¶0005); wherein  the host device 202 may configure a first portion of the NVM array 206 (e.g., the NAND block 214) to be of the SLC type (¶0029)]; and
configuring the first partition of the plurality of partitions to operate as the determined memory type, wherein the determined memory type defines a number of bits that a memory cell of the first partition is to store [the host .
Regarding claim 4, Madabhushi teaches the system of claim 1, wherein receiving the one or more parameters indicative of the request to segment the memory device into the plurality of partitions for use by the host system, comprises: receiving an indication of a memory size parameter of the first partition [in some aspects of the disclosure, the sizes of the first, second, and third partitions may be different based on the expected data storage needs of the host device 302; ¶0039]; and 
receiving an indication of a data retention parameter indicative of a time period for which data stored at the first partition is to be retained [the host device may use the distinct logical block address ranges for its various performance, retention, and/or reliability needs; ¶0041].
Regarding claims 8 and 14; these claim limitations are significantly similar to those of claim 1 and, thus, are rejected on the same grounds.
Regarding claims 11 and 17; these claim limitations are significantly similar to those of claim 4 and, thus, are rejected on the same grounds.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298) in view of Boenapalli (US 2020/0233605).
Regarding claim 2, Madabhushi explicitly teach all the claim limitations except for the system of claim 1, wherein configuring the first partition further comprises: determining a refresh rate for memory cells of the first partition based on the determined memory type and the one or more parameters; and configuring a memory sub-system to refresh the memory cells of the first partition at the determined refresh rate.
Boenapalli, when addressing the issues of managing flash storage, teaches determining a refresh rate for memory cells of the first partition based on the determined memory type and the one or more parameters; and configuring a memory sub-system to refresh the memory cells of the first partition at the determined refresh rate [when the host controller 200 detects unexpected weak memory cells in a certain partition of the UFS devices 230 (e.g., implemented in the field), the host controller 200 can request a higher refresh rate for that partition; wherein the host controller 200 can also request more frequent refresh at higher temperatures; wherein the host controller 200 can also request different refresh rates for different memory types; wherein for example, a refresh rate of triple level cell (TLC) memory is generally greater than a refresh rate for multi-level cell (MLC) memory, which is greater than a refresh rate for single level cell (SLC) memory; ¶0038].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further use refresh rate to configure the system partitions as disclosed in Boenapalli. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (i.e. using refresh rate to further configure memory partitions) to improve similar devices in the same way (i.e. to provide the level of performance that better match the memory type of a given partition).
9 and 15; these claim limitations are significantly similar to those of claim 2 and, thus, are rejected on the same grounds.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298) in view of Wong (US 2009/0259799).
Regarding claim 3, Madabhushi explicitly teach all the claim limitations except for the system of claim 1, wherein configuring the first partition further comprises: determining an error correction capability to be implemented for the first partition based on the one or more parameters; and configuring an error detection and error-correcting code (ECC) operation having the determined error correction capability to be performed for data stored at the first partition.
Wong, when addressing issues of managing partitions on non-volatile memory, teaches determining an error correction capability to be implemented for the first partition based on the one or more parameters [each of the partitioned sections of the NAND device 200 may utilize the same type of ECC bits; ¶0021]; and
configuring an error detection and error-correcting code (ECC) operation having the determined error correction capability to be performed for data stored at the first partition [high reliability blocks 215 may be assigned with stronger ECC coding 218 than the ECC coding 222 utilized by the normal reliability blocks 220; ¶0021].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the different partitions with different ECC as disclosed in Wong. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (i.e. configure the 
Regarding claims 10 and 16; these claim limitations are significantly similar to those of claim 3 and, thus, are rejected on the same grounds.

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298) in view of Sela (US 9,323,657).
Regarding claim 5, Madabhushi teaches the system of claim 1, wherein receiving the one or more parameters indicative of the request to segment the memory device into the plurality of partitions for use by the host system, comprises:
receiving an indication of an endurance parameter indicative of a number of write cycles to be performed at the first partition over a lifetime of the memory device [the host device 202 may be allowed to configure the first, second, and third portions of the NVM array 206 as previously described a single time ( e.g., once) in order to predict the endurance and lifetime of the physical memory units (e.g., NAND blocks) in the NVM array 206; ¶0031].
Madabhushi, however, does not explicitly teach receiving an indication of a priority parameter indicative of a priority to perform a memory operation at the first partition relative to other partitions of the plurality of partitions.
Sela, in analogous art, teaches receiving an indication of a priority parameter indicative of a priority to perform a memory operation at the first partition relative to other partitions of the plurality of partitions [non-volatile memory (e.g., Flash) is .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further indicate to configure the partition as high-priority as disclosed in Sela. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (i.e. indicate the partition to be of high-priority) to improve similar devices in the same way (i.e. to better match the system needs regarding storing data with different priorities).
Regarding claims 12 and 18; these claim limitations are significantly similar to those of claim 5 and, thus, are rejected on the same grounds.

Claims 6 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298) in view of Schopp (US 2010/0217949).
Regarding claim 6, Madabhushi explicitly teach all the claim limitations except for the system of claim 1, further comprising: monitoring one or more operational metrics associated with the one or more parameters during run-time of the memory device; determining that the one or more operational metrics satisfies a threshold indicating that the first partition is being used differently than indicated by the one or more parameters; and responsive to determining that the one or more operational metrics satisfies the threshold, adjusting at least one of the configuration settings during run-time.
Shopp, in analogous art, teaches monitoring one or more operational metrics associated with the one or more parameters during run-time of the memory device ;
determining that the one or more operational metrics satisfies a threshold indicating that the first partition is being used differently than indicated by the one or more parameters [the workload profile information may include a set of memory latency and bandwidth thresholds that a partition 42 must provide for optimum execution of the application workloads 38; ¶0048]; and
responsive to determining that the one or more operational metrics satisfies the threshold, adjusting at least one of the configuration settings during run-time [the partition adjustment component 56 is the logic of the DYMPL 50 that interprets the runtime memory and I/O access latency and bandwidth information obtained by the latency/bandwidth monitor 54; wherein based on this information, the partition management component 56 makes determinations regarding activity on local memory and I/O busses, and on internodal communication links; and wherein it then invokes the dynamic partitioning logic of the partition manager 40 to perform responsive partition adjustments as necessary; ¶0050].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the partitions and dynamically adjust them based on the run-time monitored performance as disclosed in Schopp. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. run-time monitor and dynamic adjusting of the partitions based on the monitored performance) to a known device ready for improvement to yield predictable results (i.e. partitions that are dynamically tuned during run-time).
19; these claim limitations are significantly similar to those of claim 6 and, thus, are rejected on the same grounds.

Claims 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298).
Regarding claim 7, Madabhushi teaches the system of claim 1, wherein the plurality of partitions comprises the first partition and a second partition [first, second and third partitions; ¶0029], wherein the configuration settings of the first partition are selected by a user [it can be appreciated that the aspects described herein may allow a user ( e.g., an IT manager) to purchase an SSD that is preconfigured with one storage configuration type (e.g., the TLC type) and to partially reconfigure the SSD to support different storage configuration types (e.g., SLC type, MLC type, and/or TLC type); ¶0045], and wherein the second partition is configured with default configuration settings [an SSD that is preconfigured with one storage configuration type (e.g., the TLC type); ¶0045].
Madabhushi, however, does not explicitly teach wherein the second partition is configured to store a video item obtained by an internet protocol (IP) camera, wherein the first partition is configured to store analytic data generated by the IP camera using the video item.
On the other hand, a person of ordinary skill in the art would understand that the disclosure of Madabhushi does not limit storing particular data on particular partitions. Madabhushi very clearly discloses the different benefits of the different partition configuration and enables a person of ordinary skill in the art select any particular 
As such, a person of ordinary skill in the art, and further based on Madabhushi disclosure, would understand to configured the second partition to store a video item obtained by an internet protocol (IP) camera, and to configure the first partition to store analytic data generated by the IP camera using the video item. Hence the claimed invention is obvious over Madabhushi.
Regarding claim 20; these claim limitations are significantly similar to those of claim 7 and, thus, are rejected on the same grounds.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi (US 2019/0332298) in view of Ruff (US 5,675,769).
Regarding claim 13, Madabhushi explicitly teach all the claim limitations except for the system of claim 8, further comprises: sending an indication of the determined one or more configuration settings for presentation at graphical user interface (GUI); receiving one or more adjusted values for the one or more parameters via the GUI; responsive to receiving the one or more adjusted values for the one or more parameters, determining new configuration settings for the first partition based on the one or more adjusted values; and sending an indication of the new configuration setting for presentation at the GUI.
Ruff, in analogous art, teaches sending an indication of the determined one or more configuration settings for presentation at graphical user interface (GUI) [the displaying step 112 preferably utilizes a graphical user interface ("GUI") in the ; receiving one or more adjusted values for the one or more parameters via the GUI; responsive to receiving the one or more adjusted values for the one or more parameters, determining new configuration settings for the first partition based on the one or more adjusted values [the moving/copying step 156 comprises either moving a partition or copying a partition, according to the user's wishes as indicated by interaction with the GUI 114 (FIG. 6); c26 L30-40]; and sending an indication of the new configuration setting for presentation at the GUI [c9 L35-50].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a GUI to show the current partition configurations and to further get user input to further modify the partitions as disclosed in Ruff. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using a GUI to present the current system settings and to further get input from user to manage the system) to a known device ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/Primary Examiner, Art Unit 2132